Citation Nr: 0730356	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  07-00 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for right and left knee 
disabilities.   

2.  Entitlement to service connection for cardiac arrhythmia.   


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.   

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2006 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fort Harrison, Montana, which denied entitlement to 
service connection for left and right knee disabilities and 
for cardiac arrhythmia.    

The veteran presented testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in June 2007.  A 
transcript of the hearing is associated with the veteran's 
claims folder. 

The Board notes that after the June 2007 hearing, the veteran 
submitted additional evidence in support of his claim with a 
waiver of his right to have the additional evidence initially 
reviewed and considered by the RO.  Therefore, the Board 
finds that a remand for the RO's initial consideration of 
this evidence is not required and the Board may proceed with 
the adjudication of this appeal.  38 C.F.R. § 20.1304(c) 
(2007).  

The issue of entitlement to service connection for cardiac 
arrhythmia as secondary to the service-connected post 
traumatic stress disorder (PTSD) is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The left and right knee disabilities first manifested many 
years after service and there is no competent evidence which 
relates the left and right knee disabilities to disease or 
injury in service.


CONCLUSION OF LAW

Left and right knee disabilities were not incurred in, or 
aggravated by, active military service, and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if arthritis became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service. Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).   

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).

Although 38 U.S.C.A. § 1154(b) does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service connected, it does considerably lighten the burden 
of a veteran who seeks benefits for an allegedly service-
connected disease or injury and who alleges that the disease 
or injury was incurred in or aggravated by combat service.  
Competent evidence of a current disability and of a nexus 
between service and a current disability is still required.  
Wade v. West, 11 Vet. App. 302 (1998).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (1999). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Discussion

The competent evidence of record establishes that the veteran 
currently has disabilities of the left and right knees.  A 
March 2007 VA x-ray report reflects a diagnosis of 
osteoarthritis of the knees.   

The veteran asserts that he incurred left and right knee 
disabilities in service.  He states that during his tour of 
active duty in Vietnam, he served as a crew chief and door 
gunner on helicopters for approximately 20 months.  The 
veteran states that he participated in every conceivable 
mission and accumulated approximately 3,000 hours of crew 
member flight time.  He states that due to the nature of 
helicopter maintenance, refueling, and rearming, it was much 
more efficient to jump out of or off the helicopter than it 
was to step out or climb down.  The veteran states that the 
flight deck of the helicopter was approximately 2 to 3 feet 
off the ground.  The veteran asserts that every time he 
jumped out of the helicopter, he usually landed on a metal 
tarmac plating or pavement or on hard packed clay.  The 
veteran states that he wore at least 75 pounds of body armor.   
The veteran asserts that consequently, his knees took the 
full force.  He asserts that jumping out of the helicopter 
numerous times took a toll on the cartilage, tendons, and 
overall health of his knees.  See the December 2006 
substantive appeal (VA Form 9).  See also the veteran's 
testimony at the videoconference hearing in June 2007.  The 
veteran also asserts that he was a combat veteran and he was 
in combat when he was a helicopter mechanic.  See the 
veteran's testimony at the videoconference hearing in June 
2007.    

Service records show the veteran served with the 17th 
Aviation Company which was attached to the 214th Combat 
Aviation Battalion.  See the letter from the National 
Archives dated in December 1999, the unit reports and 
organizational activities reports, and the veteran's service 
records including the DD Form 214.  The DD Form 214 indicates 
that the veteran's occupation was utility helicopter 
repairman.  He was awarded the Vietnam Service Medal, Vietnam 
Campaign Medal, and an Army Commendation Medal with a Valor 
device.  The Board finds that the veteran served in combat 
and the veteran's statements are consistent with the 
circumstances and conditions of his service as a helicopter 
repairman assigned in Vietnam.  Thus, the veteran's 
statements are sufficient to establish that he jumped out of 
helicopters numerous times in service.  The Board accepts the 
veracity of the veteran's statements.  See 38 U.S.C.A. 
§ 1154(b).

Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally submit competent 
medical evidence tending to show a current disability and a 
relationship between that disability and those service 
events.  Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In 
the present case, the veteran must still submit competent 
evidence tending to show that his current right and left knee 
disabilities are related to the events in service. 

There is no evidence of a diagnosis of a left or right knee 
disability in the service medical records.  The Board notes 
that the veteran reported that he did not seek treatment for 
the knee disabilities while in service.  See the veteran's 
hearing testimony at the videoconference hearing before the 
Board in June 2007.  A service separation examination report 
is not of record but the separation report of medical history 
dated in August 1969 is in the file.  The veteran reported 
"no" when asked if he had a trick or locked knee.  

There is no evidence of a diagnosis of arthritis of the knees 
within one year of service separation in September 1969.  A 
March 1970 VA examination report indicates that there was no 
evidence of injury to the skeletal structure.  

Review of the record shows that the veteran had left knee 
symptoms in 2004 and he sought treatment in 2005.  A March 
2005 VA treatment record indicates that the veteran reported 
having left knee problems which dated to eight months prior.  
The VA treatment record indicates that the veteran reported 
that eight months prior, he was putting an addition on his 
house and he jumped off the foundation.  He reported that he 
had no specific injury but he noted pain the next day.  The 
treatment record indicates that the veteran had no problems 
with the left knee in the past.  He currently had pain with 
walking or weight bearing.  The impression was probable early 
degenerative joint disease and possible meniscus tear.  See 
also a January 2005 VA treatment record.   

Regarding the right knee, review of the record shows that in 
June 2006, the veteran sought treatment for right knee 
symptoms.  The record indicates that the veteran injured the 
right knee while running a half marathon.  There is no 
evidence of treatment for a left knee disability prior to 
2004 or treatment for a right knee disability prior to 2006.  
A lengthy period of time without evidence of treatment may be 
viewed as evidence against a claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

There is no competent evidence of a nexus between the current 
left and right knee disabilities and service.  The Board 
finds that the probative evidence of record establishes that 
it is less likely that the left and right knee disabilities 
were incurred in service.  The Board has the duty to assess 
the credibility and weight to be given to the evidence.  See 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In 
evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  

The Board finds the VA medical opinion dated in March 2007 to 
have great evidentiary weight.  In March 2007, the veteran 
underwent VA examination in order to determine whether the 
current left and right knee disabilities were medically 
related to disease or injury in service, including jumping 
out of a helicopter on numerous occasions in service.  The 
Board notes that the veteran reported to the examiner that he 
jumped in and out of helicopters in service while wearing 60 
to 70 pounds of gear.  The examiner examined the left and 
right knees and reviewed the veteran's claims file.  The 
examiner noted that the service medical records were silent 
for a knee condition.  The examiner also noted that the VA 
treatment records showed treatment for left knee symptoms in 
2005 and right knee symptoms in 2006.  The assessment was 
osteoarthritis of the left and right knees.  The examiner 
noted that the osteoarthritis was symmetrical by imaging.  
The examiner opined that the minimal osteoarthritis was most 
likely age related and was minimal.  The examiner further 
stated that it would be expected to see a more severe form of 
osteoarthritis if the veteran experienced some form of trauma 
to the knees in the past.  The examiner noted that the 
veteran's medical record was silent for a right knee 
condition until 2006 and for a left knee condition until 
2005.  The examiner concluded that it was less likely than 
not that the right and left knee disabilities were due to or 
related to some fact or circumstance associated with active 
military service from 1966 to 1969.  

The Board finds this medical opinion to have great 
evidentiary weight because the VA examiner reviewed the 
claims folder, including the service medical records, before 
rendering the medical opinion.  The VA examiner also 
discussed the reasons and bases for the conclusions and cited 
to the evidence that was relied upon in the medical opinion.   

The veteran's own implied assertions that the left and right 
knee disabilities are medically related to service are 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  Although the veteran, as a layperson, is 
competent to testify as to his symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  There is no evidence which establishes that the 
veteran has medical expertise. 

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).

The veteran reported that he had knee problems for 20 years.  
See the veteran's hearing testimony at the videoconference 
hearing before the Board in June 2007.  The veteran, as a lay 
person, is competent to report observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398 (1995).  The Board has 
considered the veteran's lay statements that he had knee 
symptoms for 20 years.  However, even if the Board concedes 
that the lay evidence presented by the veteran concerning his 
continuity of symptoms after service is credible and 
ultimately competent, the veteran's claim still fails based 
upon the lack of medical nexus associating his in-service 
symptoms and reported continuity of symptoms to his current 
knee disabilities.  The provisions concerning continuity of 
symptomatology do not relieve the requirement that there be 
some evidence of a nexus to service.  For service connection 
to be established by continuity of symptomatology there must 
be medical evidence that relates a current condition to that 
symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331 
(2006); see also Savage v. Gober, 10 Vet. App. 488, 495- 98 
(1997).  In other words, even accepting the veteran's 
allegations, no medical professional has linked his current 
knee disabilities to any injury, disease, or symptoms in 
service or to continuity of symptomatology after service.  
The Board notes that the VA examiner who conducted the March 
2007 VA examination considered the veteran's report of 
symptoms in service and after service.  The VA examiner 
concluded that the current osteoarthritis of the knees was 
not related to service.   

In summary, the competent evidence of record establishes that 
the current osteoarthritis of the left and right knees is not 
related to any injury or disease in service, including 
jumping out of helicopters in service.  There is no competent 
evidence which relates the current left and right knee 
disabilities to any injury, incident, symptoms, or disease in 
service or to continuity of symptomatology after service.  As 
such, the preponderance of the evidence is against the claim 
for service connection for left and right knee disabilities, 
and the claim is denied.  Gilbert, 1 Vet. App. at 54.  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable AOJ decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (the Federal 
Circuit stated that the purpose of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) is to require that the VA provide 
affirmative notification to the claimant prior to the initial 
decision in the case as to the evidence that is needed and 
who shall be responsible for providing it.).  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Review of the record shows that the RO provided a VCAA notice 
letter to the veteran in October 2005 and a Dingess notice 
letter to the veteran in March 2006, prior to the initial 
adjudication of the claims.  The letters notified the veteran 
of what information and evidence must be submitted to 
substantiate the claim for service connection and notice of 
degree of disability and effective date.  The October 2005 
letter also notified the veteran as to what information and 
evidence must be provided by the veteran and what information 
and evidence would be obtained by VA.  He was also told to 
inform VA of any additional information or evidence that VA 
should have, and was told to submit evidence in support of 
his claims to the RO.  The content of the letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).    

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim, and the duty to assist 
requirements have been satisfied.  The VCAA imposes a duty 
upon VA to seek relevant treatment records in all cases.  
38 C.F.R. § 3.159(c)(1)-(3).  Complete copies of the service 
medical records were not located.  All available copies of 
the service medical records were associated with the claims 
folder.  It is reasonably certain that further efforts to 
obtain the veteran's service medical records would be futile.  
The Board notes that at the hearing before the Board in June 
2007, the veteran reported that he did not seek treatment for 
the knee disabilities in service.  The veteran also provided 
lay testimony as to the events in service which, the veteran 
believes, led to the current knee disabilities.  The Board 
has considered this lay evidence.  

VA treatment records from the VA healthcare system in Montana 
dated from 1999 to June 2007 have been obtained and are 
associated with the claims folder.  There is no identified 
relevant evidence that has not been accounted for.  The 
veteran was afforded a VA examination in March 2007 to 
determine the nature and etiology of the knee disabilities.      

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for right and left knee 
disabilities is not warranted and the appeal is denied. 


REMAND

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

The competent medical evidence of record establishes that the 
veteran currently has a diagnosis of cardiac arrhythmia.  See 
VA treatment records dated in September 2005 and August 2006 
and the VA examination report dated in April 2007.  

The veteran asserts that the cardiac arrhythmia is, in 
essence, caused by the service-connected PTSD.  He also 
argues that the cardiac arrhythmia is aggravated by his 
anxiety, stress, and PTSD.  

Review of the record shows that the veteran underwent VA 
examination in April 2007 to determine whether the cardiac 
arrhythmia was caused by the service-connected PTSD.  
However, the VA examiner did not provide a medical opinion as 
to whether the cardiac arrhythmia is aggravated by the 
service-connected PTSD including symptoms of PTSD such as 
anxiety.  Secondary service connection is granted where a 
service connected disability aggravates a nonservice-
connected disability.  Allen v. Brown, 7 Vet App 439 (1995).  
See also 38 C.F.R. § 3.310 (in effect prior to and from 
October 10, 2006).  Thus, the Board finds that a medical 
opinion as to aggravation should be obtained.  

The RO should also obtain all records of the veteran's 
treatment for cardiac arrhythmia from the VA Montana 
healthcare system dated from June 2007 to the present.  VA 
has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the veteran's 
treatment for cardiac arrhythmia from the 
VA Montana healthcare system dated from 
June 2007 to the present.  

2.  Ask the examiner who conducted the 
April 2007 VA examination (or if he is no 
longer available, a suitable replacement) 
to prepare an addendum to the April 2007 
medical opinion that addresses whether it 
is at least as likely as not (50 percent 
probability or more) that the that the 
veteran's current cardiac arrhythmia is 
aggravated by the service-connected PTSD.  
If the examiner finds that the cardiac 
arrhythmia is aggravated by the service-
connected PTSD, the examiner should 
indicate the degree of disability of the 
cardiac arrhythmia before it was 
aggravated and the current degree of 
disability of cardiac arrhythmia.  The 
examiner should provide a rationale for 
all conclusions.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the medical opinion.  

3.  Readjudicate the issue on appeal.  If 
all the desired benefits are not granted, 
a supplemental statement of the case 
should be furnished to the veteran and 
his representative.  The case should then 
be returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


